DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of Group I, claims 1-14 in the reply filed on Jul. 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement filed June 3, 2022 (4 pages) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Foreign Document Cite No. 5 – JP2009-522199 is missing.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, Applicant claims the carrier gas containing a moisture concentration of at least 5 wtppm, but the Examiner fails to find support for this moisture concentration.  The only support for the moisture concentration is 3.2 to 6.1 volppm (Table 1), which is approximately 2.05 wtppm to 3.92 wtppm as calculated by the Examiner assuming the vol ppm is approximately the mol ppm for a gas at standard temperature and pressure.  Applicant has support for the moisture concentration of the OMCTS as 5 wtppm in Example 4 of Table 1 and 15 wtppm in Table 1.  If this is in error, please provide paragraph or page and line number for explicitly support for the carrier gas having a moisture concentration of 5 wtppm, if there is implicit support for the moisture concentration, please provide an explanation of the implicit support.  Claims 2-14 depend from claim 1, and are also rejected under 35 U.S.C. 112(a) for the same reasons as claim 1.
Regarding claim 8, Applicant in claim 8 claims the moisture concentration in the carrier gas is mechanically reduced by at least one of the following moisture-reducing components:  active carbon, silica gel, zeolite, molecular sieve, and pio-fine cartridge.  The Examiner finds support for a dryer and a piofine-cartridge removing moisture in the carrier gas, but cannot find explicit support for activated carbon, silica gel, zeolite, or a molecular sieve removing moisture for the carrier gas.  If this is in error, please provide paragraph numbers or page and line numbers for the explicit support.  If the support is implicit, please provide a detailed explanation of the implicit support.  
Regarding claim 14, Applicant in claim 14 claims the moisture concentration in the raw material solution containing the organosiloxane is reduced by at least two of the following:  active carbon, silica gel, zeolite, molecular sieve, and pio-fine cartridge.  The Examiner cannot find support for a “pio-fine cartridge” for the raw material gas as a moisture removing apparatus or support requiring at least two of the following.  Applicant has support for moisture removing apparatus to remove moisture, such as activated carbon, silica gel, zeolite or the like (molecular sieve), but does not have support for at least two  or a “pio-fine cartridge” for the raw material moisture reduction.  If this is in error, please provide paragraph numbers or page and line numbers for the explicit support.  If the support is implicit, please provide a detailed explanation of the implicit support.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The Examiner cannot find support for the claim terminology term “mechanically reduced”  in the specification.  
Claim Objections
Claims 8 and 14 is/are objected to because of the following informalities:  typographical error “active carbon” should be “activated carbon” to be consistent with the specification (PGPUB [0035]) and “pio-fine cartridge” should be “piofine-cartridge” to be consistent with the specification.  Appropriate correction is required.  
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art in the non-final office action dated May 16, 2022 have been considered but are moot, due to new grounds of rejection necessitated by the amendment to the claims filed Jul. 27, 2022.  The Examiner has applied additional references to teach the newly amended limitations.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badeke et al. (US 2016/0107923 A1 – hereinafter Badeke) in view of Henderson et al. (US 5,703,191), Bell (“Study of conceptual design for flow-mixing stage of low-range humidity standard generator”, NPL Report CMAM 39, National Physical Laboratory, 1999, 28 pages), and Srivastava et al. (US 2017/0333841 – hereinafter Srivastava).
Regarding claims 1-4, 6-8, and 12, Badeke ([0019]- [0035]) discloses a method comprising evaporating an appropriate liquid starting material in an evaporation chamber of an evaporator (corresponding to a vaporizer).  Badeke discloses the liquid starting material is an organosiloxane, including octamethyl cyclotetrasiloxane (OMCTS; D4) (claimed in claim 12).  Badeke discloses the evaporation chamber is adjusted to the starting material and ranges from 130 degrees C to 230 degrees C and discloses the starting material is sprayed into the evaporation chamber along with a carrier gas (i.e. nitrogen – claimed in claim 6 or oxygen/admix of oxygen – claimed in claim 7) which provides for mixing organosiloxane with a carrier gas in a vaporizer, and discloses the carrier gas has a water content of no more than 30 ppm by volume, preferably less than 10 ppm by volume.  Badeke ([0057]- [0059]) further discloses the feed material may be preheated and in the case of OMCTS preferably within a range of 60 to 175 degrees C, preferably, the carrier gas is heated and ranges from 130 degrees C to 240 degrees C, and the evaporator itself is also heated.  Therefore, since Badeke discloses the evaporator is heated and the organosiloxane and carrier gas are sprayed into the evaporator, it would be obvious to a person having ordinary skill in the art, the preheater may provide for heating the mixture to be vaporized.  Further, since the carrier gas is heated to a temperature range that includes temperatures higher than the OMCTS preheat temperature range, it would be obvious to a person having ordinary skill in the art, heating the mixture to be vaporized may occur when the carrier gas temperature is higher than the feed material (OMCTS) preheat temperature, and the higher temperature carrier gas provides for the heating performed by the carrier gas that has been preheated, as claimed in claim 4.
Badeke ([0019]-[0035]) further discloses the mixture of carrier gas and vaporous alkyl polysiloxane (i.e. organosiloxane) is removed from the evaporation chamber (i.e. vaporizer) and supplied into a burner and discloses the organosiloxane is oxidized to form a glass fine particle (“SiO2 soot”) which is deposited on a starting material (“rotating carrier pipe”) and thereby producing a porous glass preform (“porous SiO2 body”) and discloses sintering the porous glass preform to obtain a glass blank.
As discussed above, Badeke ([0031]) discloses the carrier gas has a water content preferably less than 10 ppm by volume, but fails to disclose providing a carrier gas from a mass flow controller, the carrier gas containing a moisture concentration of at least 5 wtppm and reducing the moisture concentration in the carrier gas to 3 volppm or less, as claimed in claim 1, and the moisture concentration in the carrier gas to be introduced into the vaporizer reduced to 1 volppm or less in claim 2, or reduced to 0.1 volppm or less, as claimed in claim 3.  
Regarding, the moisture concentration in the carrier gas to be to 3 volppm or less, as claimed in claim 1, reduced to 1 volppm or less in claim 2, or reduced to 0.1 volppm or less, as claimed in claim 3.  Henderson (Col. 8, lines 45-60) discloses in the presence of water cyclic poly alkyl siloxanes may undergo a ring-opening reaction to form a linear silanol-terminated siloxane that has reduced volatility compared with D4 (i.e. OMCTS), and therefore, be expected to result in gel deposits in vapor reactant lines or the burner.  Therefore, based on the disclosure of Henderson, it would be obvious to a person having ordinary skill in the art, to minimize the presence of water in vapor reactant lines and/or even the vaporizer of Badeke to prevent the presence of gel deposits in the vaporizer and/or downstream, and it would be obvious to a person having ordinary skill in the art, the minimization of the presence of water in the vaporizer and/or downstream would require minimization of water in the organosiloxane and/or the carrier gas introduced into the vaporizer.  Further, Bell (pg. 14) discloses methods for drying gas, including nitrogen, using getters to achieve moisture content reportedly down to less than 1 ppb and (pgs. 7 and 14) and discloses molecular sieve dryers suitable for nitrogen or air and the molecular sieve can achieve a degree of drying to a few parts per billion.  Therefore, based on the additional teachings of Henderson and Bell, it would be obvious to a person having ordinary skill in the art, the method of Badeke could be improved by minimization of water (i.e. moisture concentration) in the carrier gas, such as nitrogen or an oxygen/admix of oxygen, introduced into the vaporizer and the moisture concentration of the carrier gas can be minimized by known prior art drying methods and apparatus capable of reducing the moisture content down to a few parts per billion, such as using a getter or molecular sieve (claimed in claim 8).  The reduction of moisture concentration to a few parts per billion by a getter or molecular sieve of the carrier gas will provide for a reduced moisture concentration within the claimed range of 3 volppm or less, as claimed in claim 1, the moisture concentration in the carrier gas to be introduced into the vaporizer reduced to 1 volppm or less, as claimed  in claim 2, or reduced to 0.1 volppm or less, as claimed in claim 3.  Further, the drying by molecular sieve provides for the moisture concentration in the carrier gas is reduced mechanically by a molecular sieve, as claimed in claim 8.  
Regarding providing a carrier gas from a mass flow controller, the carrier gas containing a moisture concentration of at least 5 wtppm.  In addition to the obviousness of improving the method of Badeke by minimization of water in the carrier gas introduced into the vaporizer by known prior art drying methods and apparatus, such as a molecular sieve, Srivastava ([0051]) discloses a gas purifier connected with a molecular sieve for purifying an impure water in gas containing 12 ppm moisture by volume (~7.71 wtppm) at a flow rate of 10 slpm and providing for a purified gas outlet that contains 100 parts per trillion by volume (0.1 ppb by volume) and ([0082]) discloses a gas flow rate of the a gas, such as nitrogen, measured by mass flow controller.  Based on the additional teachings of Srivastava, it would be obvious to a person having ordinary skill in the art, in the drying of a gas through a molecular sieve in the method of Badeke in view of Bell, to further include steps of providing a carrier gas, such as nitrogen having approximately 7.7 wtppm with a specified flow rate to the molecular sieve, the specified gas flow rate provided from a mass controller upstream of the molecular sieve followed by reducing the moisture concentration of the carrier gas by the molecular sieve to approximately 0.1 ppb.  Therefore, the obviousness of Badke in view of Bell and Srivastava provides for the steps of providing a carrier gas from a mass flow controller, the carrier gas containing a moisture content of approximately 7.7 wtppm, which is within Applicant’s claimed range of at least 5 wtppm and reducing the moisture concentration in the carrier gas downstream of the mass flow controller in the carrier gas to 0.1 volppb, which is within Applicant’s claimed range of 3 volppm or less.  This reduction of moisture concentration to a 0.1 volppb prior to introduction to the vaporizer provided by Badke in view of Bell and Srivastava will provide for the claimed reduced moisture concentration within the claimed range of 3 volppm or less, as claimed in claim 1, and the claimed reduced moisture concentration in the carrier gas to be introduced into the vaporizer reduced to 1 volppm or less, as claimed in claim 2, or 0.1 volppm or less, as claimed in claim 3.
Regarding claim 5, as discussed in the rejection of claims 1-4, 6-8, and 12 above, Badeke ([0059]) discloses the evaporator itself is also heated.  Badeke further discloses this can be achieved by heater elements in the walls.  Therefore, with the disclosure of heater elements in the walls, it would be obvious to a person having ordinary skill in the art, heating is performed by heat generated from an inner wall of the vaporizer that has been heated with a heater, as claimed.
Regarding claim 11, as discussed in the rejection of claims 1-4, 6-8, and 12 above, Badeke ([0057]) discloses heating the carrier gas heated up to a temperature ranging from 130 degrees C to 240 degrees C prior to vaporization.  Therefore, with this disclosure, it would be obvious to a person having ordinary skill in the art, the carrier gas is preheated to a temperature ranging from 130 degrees C to 240 degrees C and then supplied to the vaporizer.  The temperature range disclosed by Badeke is within Applicant’s claimed range of from 200 to 300 degrees C.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badeke et al. (US 2016/0107923 A1 – hereinafter Badeke) in view of Henderson et al. (US 5,703,191), Bell (“Study of conceptual design for flow-mixing stage of low-range humidity standard generator”, NPL Report CMAM 39, National Physical Laboratory, 1999, 28 pages), and Srivastava et al. (US 2017/0333841 – hereinafter Srivastava) as applied to claims 1 and 8 above, and further in view of Terrigeol et al. ("Practical Considerations For The Design Of Adsorbent Beds–Molecular Sieve Lifetime Optimization." Gas Processors Association 23rd Annual Technical Conference,2015, 10 pages).
Regarding claim 9, as discussed in the rejection of claims 1-4, 6-8, and 12 above, based on the additional teachings of Henderson, Bell, and Srivastava, it would be obvious to a person having ordinary skill in the art, the method of Badeke could be improved by minimization of water (i.e. moisture concentration) in the carrier gas introduced into the vaporizer and moisture concentration of the carrier gas can be minimized by known prior art drying methods and apparatus capable of reducing the moisture content down to a few parts per billion or even 0.1 volppb, such as a molecular sieve (claimed in claim 8).  Badeke, Henderson, Srivastava, and Bell fail to disclose a plurality of moisture-reducing components placed in parallel and used by switching from one to another.  However, Terrigeol (pg. 2) discloses absorbers, such as molecular sieves, become saturated with water and are required to be regenerated.  Terrigeol discloses using at least two beds one in the absorption phase, while the other is being regenerated to accommodate high flow rates and discloses absorbers are often used in parallel with a time lag during which they are alternatively regenerated.  Therefore, based on the additional teachings of Terrigeol, it would be obvious to a person having ordinary skill in the art to use a plurality of apparatus in parallel to provide for the capability of running high flow rates and allow for having one bed in absorption while the other is being regenerated.  It would be obvious to a person having ordinary skill in the art, this provides for a more continuous process, and the modification of the method of Badeke in view of Henderson, Bell, and Srivastava based on the teachings of Terrigeol provide for a plurality of the apparatus configured to remove moisture placed in parallel and used by switching (i.e. alternatively regenerating) from one to another.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badeke et al. (US 2016/0107923 A1 – hereinafter Badeke) in view of Henderson et al. (US 5,703,191), Bell (“Study of conceptual design for flow-mixing stage of low-range humidity standard generator”, NPL Report CMAM 39, National Physical Laboratory, 1999, 28 pages), and Srivastava et al. (US 2017/0333841 – hereinafter Srivastava) as applied to claims 1 and 8 above, and further in view of Cote (“The Fundamentals of De Point Measurement in Compressed Air Systems”, https://www.airbestpractices.com/system-assessments/air-treatmentn2/fundamentals-dew-point-measurement-compressed-air-systems, per Wayback Machine Sept. 21, 2020, 10 pages).
Regarding claim 10, as discussed in the rejection of claims 1-4, 6-8, and 12 above, based on the additional teachings of Henderson, Bell, and Srivastava, it would be obvious to a person having ordinary skill in the art, the method of Badeke could be improved by minimization of water (i.e. moisture concentration) in the carrier gas introduced into the vaporizer and moisture concentration of the carrier gas can be minimized by known prior art drying methods and apparatus capable of reducing the moisture content down to a few parts per billion or even 0.1 volppb, such as a molecular sieve (claimed in claim 8).  The molecular sieve provides for the claimed moisture concentration mechanically reduced by at least one moisture-reducing component.  Badeke in view of Henderson, Bell, and Srivastava fail to disclose the carrier gas having a moisture concentration reduced while measuring a dew point in the gas.  However, Cote (pg. 4) discloses a desiccant dryer, such as a molecular sieve, and discloses dew point monitoring of a dryer ensures the dryer is functioning according to it specifications and can be used to control the desiccant regeneration interval.  Therefore, based on the additional teachings of Cote, it would be obvious to a person having ordinary skill in the art, in the method of Badeke in view of Henderson and Bell to further provide for measuring a dew point of the gas while carrier gas is supplied to the vaporizer to ensure the dryer is functioning properly and/or to control the desiccant regeneration interval.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badeke et al. (US 2016/0107923 A1 – hereinafter Badeke) in view of Henderson et al. (US 5,703,191), Bell (“Study of conceptual design for flow-mixing stage of low-range humidity standard generator”, NPL Report CMAM 39, National Physical Laboratory, 1999, 28 pages), and Srivastava et al. (US 2017/0333841 – hereinafter Srivastava) as applied to claim 1 above, and further in view of Maxon et al. (WO 9954259 A1 – hereinafter Maxon).
Regarding claims 13, Badeke ([0041]) discloses water is a contaminant in the organosiloxane, but fails to disclose a moisture concentration in a raw material solution containing the organosiloxane is reduced to 20 wtppm or less.  However, as discussed in the rejection of claims 1-4, 6-8, and 12 above, Henderson (Col. 8, lines 45-60) discloses in the presence of water cyclic poly alkyl siloxanes may undergo a ring-opening reaction to form a linear silanol-terminated siloxane that has reduced volatility compared with D4 (i.e. OMCTS), and therefore, be expected to result in gel deposits in vapor reactant lines or the burner.  Therefore, based on this disclosure of Henderson, it would be obvious to a person having ordinary skill in the art, to minimize the presence of water in vapor reactant lines and/or even the vaporizer of Badeke to prevent the presence of gel deposits in the vaporizer and/or downstream, and it would be obvious to a person having ordinary skill in the art, the minimization of the presence of water in the vaporizer and/or downstream would require minimization of water in the organosiloxane and/or the carrier gas introduced into the vaporizer having reduced moisture concentration.  Further, Maxon (abstract, and pg. 5, line 25 to pg. 6, line 30) discloses the OMCTS can be dried prior to being mixed and forming of a precipitate on the glass making equipment by drying the “wet” OMCTS and discloses the water concentration of the wet OMCTS is dried in equipment that passes dry nitrogen through heated OMCTS to pick up water vapor.  Maxon discloses the water concentration in the OMCTS drops to below 1 ppm (e.g. to a level of 0.8 ppm).  Therefore, based on the additional teachings of Henderson and Maxon, it would be obvious to a person having ordinary skill in the art, the method of Badeke could be improved by minimization of water (i.e. moisture concentration) in the organosiloxane introduced into the vaporizer and moisture concentration can be minimized by known prior art drying methods capable of reducing the moisture content down to below 1 ppm (e.g. 0.8 ppm).  The reduction of moisture concentration in the raw material containing the organosiloxane to below 1 ppm provides for a reduction of moisture concentration within Applicant’s claimed range of reduction to 20 wtppm or less, as claimed in claim 13.
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badeke et al. (US 2016/0107923 A1 – hereinafter Badeke) in view of Henderson et al. (US 5,703,191), Bell (“Study of conceptual design for flow-mixing stage of low-range humidity standard generator”, NPL Report CMAM 39, National Physical Laboratory, 1999, 28 pages), and Srivastava et al. (US 2017/0333841 – hereinafter Srivastava) as applied to claim 1 above, and further in view of Maxon et al. (WO 9954259 A1 – hereinafter Maxon), Horn et al. (“Direct Measurement of structural forces between two surfaces in a nonpolar liquid”, J. Chem. Phys. 75, pg. 1400-1411 (1981) – hereinafter Horn), and Anten Chemical (“Overview 4A Molecular Sieves”, https://www.antenchem.com/en/products/4a_molecular_sieve_powder.html, per Wayback Machine available Aug. 29, 2016 – hereinafter Anten).  
Regarding claim 14, Badeke ([0041]) discloses water is a contaminant in the organosiloxane, but fails to disclose a moisture concentration in a raw material solution containing the organosiloxane is reduced to 20 wtppm or less.  However, as discussed in the rejection of claims 1-4, 6-8, and 12 above, Henderson (Col. 8, lines 45-60) discloses in the presence of water cyclic poly alkyl siloxanes may undergo a ring-opening reaction to form a linear silanol-terminated siloxane that has reduced volatility compared with D4 (i.e. OMCTS), and therefore, be expected to result in gel deposits in vapor reactant lines or the burner.  Therefore, based on this disclosure of Henderson, it would be obvious to a person having ordinary skill in the art, to minimize the presence of water in vapor reactant lines and/or even the vaporizer of Badeke to prevent the presence of gel deposits in the vaporizer and/or downstream, and it would be obvious to a person having ordinary skill in the art, the minimization of the presence of water in the vaporizer and/or downstream would require minimization of water in the organosiloxane and/or the carrier gas introduced into the vaporizer having reduced moisture concentration.  Further, Maxon (abstract, and pg. 5, line 25 to pg. 6, line 30) discloses the OMCTS can be dried prior to being mixed and forming of a precipitate on the glass making equipment by drying the “wet” OMCTS and discloses the water concentration of the wet OMCTS is dried in equipment that passes dry nitrogen through heated OMCTS to pick up water vapor.  Maxon discloses the water concentration in the OMCTS drops to below 1 ppm (e.g. to a level of 0.8 ppm).  Therefore, based on the additional teachings of Henderson and Maxon, it would be obvious to a person having ordinary skill in the art, the method of Badeke could be improved by minimization of water (i.e. moisture concentration) in the organosiloxane introduced into the vaporizer and moisture concentration can be minimized.  
Badeke in view of Maxon fail to disclose the moisture concentration in the raw material solution containing the organosiloxane is reduced by at least two of the following moisture-reducing components:  active carbon, silica gel, zeolite, molecular sieve, and pio-fine cartridge.  However, Horn (pg. 1402) discloses an alternative method of drying an organosiloxane, such as OMCTS, with 4A molecular sieves in nitrogen and Anten discloses zeolite in 4A molecular sieves.  Therefore, based on the additional teachings of Horn and Anten, it would be obvious to  a person having ordinary skill in the art, to use an alternative method of drying the OMCTS, such as 4A molecular sieves including a zeolite.  With the obviousness of an alternative drying of OMCTS with 4A molecular sieves, it would be obvious to a person having ordinary skill in the art to multiple molecular sieves including zeolite could be used, and the use of multiple molecular sieves including zeolite is merely a duplication of parts to yield a predictable result of dry OMCTS.  The use of multiple molecular sieves with zeolite provides for the claimed moisture concentration in the raw material solution containing the organosiloxane is reduced by at least two molecular sieves of zeolite.  The application of the teachings Henderson, Maxon, Horn and Anten are merely applying known prior art methods to yield the predictable result of dry OMCTS in the vaporizer of Badeke.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741